Citation Nr: 1019153	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-20 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic bronchitis and bilateral bronchiectasis prior to July 
30, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to May 
1952.

This case is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and an initial 10 percent rating for chronic 
bronchitis and bilateral bronchiectasis, effective March 16, 
1993.  In a June 2004 appeal, the Veteran requested a hearing 
before the Board.  However, in a July 2006 letter the Veteran 
withdrew his hearing request.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2009).  A December 
2006 Board decision denied an initial rating more than 10 
percent for chronic bronchitis and bilateral bronchiectasis 
prior to July 30, 2004, and granted an increased rating of 30 
percent as of July 30, 2004.  The Veteran appealed that 
December 2006 decision to the United States Court of Appeals 
for Veterans Claims.  A January 2007 rating decision 
increased the rating for chronic bronchitis and bilateral 
bronchiectasis to 30 percent effective July 30, 2004.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
Pursuant to a Joint Motion for Remand, in a December 2007 
Order, the Court vacated that part of the Board's decision 
which denied an increased initial rating for chronic 
bronchitis and bilateral bronchiectasis, and remanded that 
claim to the Board for readjudication, in accordance with the 
Joint Motion.  In June 2008, the Board remanded this matter 
for further development.

A July 2009 Board decision denied an initial rating more than 
10 percent for chronic bronchitis and bilateral 
bronchiectasis prior to July 30, 2004, and denied a rating 
more than 30 percent since July 30, 2004.  Pursuant to a 
Joint Motion for Remand, in a February 2010 Order, the Court 
vacated that part of the Board's decision which denied an 
initial rating more than 10 percent for chronic bronchitis 
and bilateral bronchiectasis prior to July 30, 2004, and 
remanded the issue to the Board for  readjudication, in 
accordance with the Joint Motion.


FINDING OF FACT

The appellant died in March 2010.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the 
merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008).  As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated.
ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


